Case 2:19-cr-00286-JDC-KK Document 89 Filed 11/10/20 Page 1 of 5 PageID #: 331




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                         CASE NO. 2:19-CR-00286-01

VERSUS                                                           JUDGE JAMES D. CAIN, JR.

JARVIS PIERRE (01)                                               MAGISTRATE JUDGE KAY

                                        MEMORANDUM ORDER

         Before the Court is a “Motion in Limine to Exclude Evidence” (Doc. 42) filed by

defendant, Jarvis Pierre, through counsel who moves the Court for an order to prohibit the

prosecutor form introducing into evidence in the prosecutor’s case-in-chief certain

documents that the prosecutor produced as part of his response to Defendant’s discovery

request. Defendant has identified five (5) items of evidence which he moves the Court to

preclude from the Government’s case-in-chief, specifically, “a, b, c, d, and e.” In its

opposition to the Motion in Limine, the Government informs the Court that it does not

intend to introduce the evidence identified as “b”, “d”, or “e” in its case-in-chief, but it

does intend to introduce items “a” 1 and “c” 2.

         The Government relies on two theories: (1) Rule 404(b), or alternatively, (2) as

intrinsic evidence of the offense charged. Rule 404(b) of the Federal Rules of Evidence

provides as follows:

1
  “a” is listed as “incident and investigation reports and evidence concerning the defendant’s arrest on February 13,
2018, in Pearland, Texas for possession of controlled substances and unlawful possession of a firearm. (Bates
numbered as G00351-G397. Doc. 42.
2
  “c” is listed as “photographs of wallet with residue on top, photographs of wallet with U.S. currency and cards,
photographs of U.S. currency sorted, photograph of money envelope from Capital One, front and back, photograph
of U.S. currency and money envelope form Capital One, photographs of U.S. currency ($20 denominations (Bates
numbers G22461-00467)” Doc. 42.
Case 2:19-cr-00286-JDC-KK Document 89 Filed 11/10/20 Page 2 of 5 PageID #: 332




       (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
           admissible to prove a person’s character in order to show that on a
           particular occasion the person acted in accordance with the character.

       (2) Permitted Uses. Notice in a Criminal Case. This evidence may be
           admissible for another purpose, such as proving motive, opportunity,
           intent, preparation, plan, knowledge, identity, absence of mistake, or lack
           of accident. On request by a defendant in a criminal case, the prosecution
           must:

              (A) provide reasonable notice of the general nature of any such
              evidence that the prosecutor intends to offer at trial;
              (B) so before trial- or during trial if the court, for good cause, excuses
              lack of pretrial notice.


       [R]elevant evidence is admissible except as otherwise provided.” United States v.

Jones,484 F.3d 783, 786 (5th Cir. 2007) (quoting Federal Rule of Evidence 402). Rule

404(b) has been described as a “rule of inclusion” and “very broadly recognizes the

admissibility of prior crimes for other purposes.” United States v. Shaw, 701 F.2d 367, 386-

87 (5th Cir. 1983); see also United States v. Ebron, 683 F.3d 105, 131-132 (5th Cir. 2012);

United States v. Fields, 483 F.3d 313, 359 (5th Cir. 2007).

       The Fifth Circuit has emphasized a two-step process to evaluate the admissibility of

“other crimes” evidence: (1) the extrinsic evidence must be relevant to an issue other than

the defendant’s character, and (2) the evidence must possess probative value that outweighs

any danger of any unfair prejudice, confusion, misleading the jury, or needless presentation

of cumulative evidence. United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978).

       Relevancy “derives from the defendant’s indulging himself in the same state of

mind in the perpetration of both the extrinsic and the charged offenses.” 582 F.2d at 911.

In United States v. Scott,48 F.3d 1389, 1396 (5th Cir. 1995), the Fifth Circuit explained

                                         Page 2 of 5
Case 2:19-cr-00286-JDC-KK Document 89 Filed 11/10/20 Page 3 of 5 PageID #: 333




that “[t]he relevancy of the evidence must be assessed by comparing the state of mind

required for the past and present offenses.” Such evidence “lessens the likelihood that the

defendant committed the charged offense with innocent intent.” Beechum, 582 F.2d at 913.

       The Government argues that evidence of the Defendant’s knowledge and intent

concerning the illegal possession of firearms is a material issue. The Government notes

that because the firearms in question were not found on Defendant’s person, evidence may

be introduced to show constructive possession in addition to evidence indicating actual

possession.

       Government Exhibit “a” is evidence of a prior incident which shows that Defendant

illegally possessed a firearm prior to the instant offense. The Fifth Circuit upheld the

introduction of evidence of such prior possession of firearms pursuant to Rule 404(b) in

United States v. Davis, 792 F.2d 1299, 1305 (1986). In United States v. Bass, 404 U.S. 336

(1971), the Supreme Court explained that the admission was relevant and probative of the

defendant’s “knowing” possession of the firearms involved in the charged offense. Davis,

792 F.2d at 1305.

       The Government further argues that the evidence identified as item “c” indicates

Defendant’s motive; the protection of oneself while carrying a large sum of case, such as

the approximately $11,000, is clear motive to possess a firearm in addition to being

intrinsically intertwined with the criminal acts charged in the Superseding Indictment. The

Court agrees and finds the evidence (both items “a” and “c”) is relevant to Defendant’s

motive, knowledge, and intent.



                                        Page 3 of 5
Case 2:19-cr-00286-JDC-KK Document 89 Filed 11/10/20 Page 4 of 5 PageID #: 334




       Before a court may exclude extrinsic evidence, it must find that the danger of unfair

prejudice substantially outweighs probative value of the evidence. Beechum, 582 F.2d at

911; United States v. McMahon¸509 F.2d 871 (5th Cir.), cert. denied, 442 U.S. 921 (1979).

However, “[w]hile some danger of prejudice is always present, exclusion of extrinsic

evidence based on its prejudicial effect ‘should occur only sparingly.’” United States v.

Leahy, 82 F.3d 624, 637 (5th Cir. 1996) (citations omitted). The Supreme Court noted that

“Congress was not nearly so concerned with the potential prejudicial effect of Rule 404(b)

evidence as it was with ensuring that restrictions would not be placed on the admission of

such evidence.” Huddleston, 485 U.S. at 688-89.

       In weighing the evidence’s probative value against its potential for unfair prejudice,

“the similarity of the physical elements of the charged and extrinsic offenses figures in at

this stage.” Beechum¸ 582 F.2d at 913. The Government remarks that the extrinsic offense

is the exact offense charged in the Indictment; eight months prior, Defendant was involved

in a traffic stop, while driving the same vehicle in Count 1, is arrested for being a felon in

possession of firearms and narcotics, and has a large sum of cash in the vehicle. The

Government argues that this conduct is highly probative of Defendant’s state of mind.

       The Court finds that the evidence identified in items “a” and “c” are relevant to

Defendant’s intent, motive, and knowledge. The Court further finds that the alleged illegal

conduct is similar in nature and that its probative value is greater than its potential for unfair

prejudice.




                                           Page 4 of 5
Case 2:19-cr-00286-JDC-KK Document 89 Filed 11/10/20 Page 5 of 5 PageID #: 335




                                    CONCLUSION

      For the reasons set forth above, the Court finds that the evidence identified as items

“a” and “c” will be permitted during the Government’s case-in-chief. Accordingly,

      IT IS ORDERED that the Motion in Limine is hereby DENIED.

      THUS DONE AND SIGNED in Chambers on this 10th day of November, 2020.




                   ________________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                        Page 5 of 5
